Citation Nr: 1243886	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to June 1986 and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that in relevant part denied service connection for a nervous condition.   Also on appeal is a June 2006 RO rating decision that denied service connection for a back disorder.

During the course of the appeal the RO issued a rating decision in February 2008 that specifically denied service connection for PTSD, which the Veteran appealed.  
When this case was most recently before the Board in January 2012 the Board issued a decision that in relevant part denied service connection for PTSD but remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD to the Originating Agency for further development.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities).   The Board's action also remanded the issue of entitlement to service connection for a low back disorder for additional development.

The actions required by the Board's remand having been accomplished, the file has now been remanded to the Board for further appellate review.   


FINDINGS OF FACT

1.  The Veteran was diagnosed after service with major depressive disorder (MDD) and anxiety disorder; the most probative medical opinion of record states his psychiatric disorder is not likely caused by or a result of service.

2.  The Veteran is shown by medical evidence to have had arthritis of the lumbar spine within one year of discharge from service that would have been compensable under applicable rating criteria.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).
 
2.  A low back disability, discogenic disease and degenerative changes, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307. 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board previously reviewed the file and determined additional medical opinion was required in regard to the two claims adjudicated below; the Board accordingly remanded the claims for medical review and examination, which was performed in February 2012.  The Board has carefully reviewed the examination reports and finds the RO and the medical examiners substantially complied with the requirements articulated in the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was advised of his entitlement to a hearing but declined.  The Veteran's service treatment records (STRs) are on file, as are post-service VA and private treatment records from providers identified by the Veteran has potentially having relevant records.  The Veteran has not asserted there is any additional existing evidence relevant to his claims not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be: evidence of a current disability, of in-service occurrence or aggravation of a disease or injury, and of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service Connection for Psychiatric Disorder other than PTSD

As noted in the Introduction, the Board denied service connection for PTSD based on a determination that the Veteran had not shown a verified or verifiable in-service stressor.  The discussion below considers whether the Veteran may be entitled to service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1.

Service treatment records (STRs) dating from the period September 1979 to June 1986 show no indication of psychiatric symptoms.  In a self-reported Report of Medical History in April 1986, executed in conjunction with his separation physical examination, the Veteran denied depression or nervous problems, and the corresponding Report of Medical Examination shows clinical psychiatric evaluation as "normal."

STRs relating to active duty during the period February 2003 to February 2004 include a predeployment self-report in February 2003 in which the Veteran described his overall health as "excellent;" no mental health referral was indicated and the Veteran was characterized as deployable.  In a self-reported Post Deployment Health Assessment in May 2004 the Veteran reported his health as merely "good."  He reported he had been involved in direct combat in which he had discharged his weapon, at sea.  He denied having seen anyone wounded, killed or dead during deployment and stated that during deployment he had never felt he was in great danger of being killed.  He stated that he had never had experiences so traumatic that during the past month he had either had nightmares, intrusive thoughts, watchfulness, hyperstartle, emotional numbness or estrangement.  The reviewer stated no mental health referral was indicated. 

The Veteran's claim for service connection, received in December 2004, requested service connection for a "nervous condition."  The Veteran did not indicate on the claim when the disorder began or what treatment he had received.

The Veteran presented to private psychologist Maria C. Blay Peris on January 25, 2005, and again on February 11, 2005.  After the evaluation process began, the Veteran decided to obtain psychiatric help.  See letter from Dr. Peris dated in November 2006.
 
The Veteran had a VA psychiatric examination in February 2005, performed by an examiner who reviewed the claims file and VA treatment records.  The Veteran reported sleep disturbance with consequent fatigue during the day, and also reported his girlfriend had complained of his irritability.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner made no diagnosis ("no gross psychiatric disorder").

Treatment records dated in April 2005 from Dr. Luis A. Escabi, a private psychiatrist, state the Veteran had reported experiencing insomnia and nightmares since his return from the Persian Gulf one year previously.  Treatment notes from Dr. Escabi through May 2009 show reported symptoms including bad mood, nervousness, ill at ease, anxiety, irritability, depression,  highs-and-lows, isolation, difficulty sleeping, fear, sobbing, anhedonia, forgetfulness.  Dr. Escabi variously diagnosed anxiety disorder and major depressive disorder (MDD) throughout the period, with additional diagnosis of PTSD from January 2007.

In a letter dated in August 2005, Dr. Escabi stated the Veteran's diagnosed anxiety disorder became manifest while the Veteran was stationed in the Persian Gulf, which establishes a causal relationship.

The Veteran was interviewed by a VA social worker in November 2006 in conjunction with the returning veterans program.  The Veteran reported his main duties were related to shipboard security; he was assigned to two different ships as well as to security duties in Kuwait after he arrived there.  The Veteran stated shipboard duties were very monotonous but were also stressful because of the areas the ship had to pass; on two occasions the Veteran had to fire at small ships that passed too close to his ship.  The Veteran reported he had been receiving private psychiatric treatment for two years for what had been diagnosed as depression and an anxiety disorder.  The Veteran declined referral for VA mental health follow-up.

The Veteran had a VA psychiatric examination in October 2010, performed by a psychiatrist who reviewed the claims file.  The Veteran reported daily symptoms (anxiety, fear, trouble sleeping, lack of energy, irritability, low tolerance to crowds) since he returned from service and endorsed being treated since 2005 for "major depression."  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed anxiety disorder not otherwise specified (NOS); the examiner also stated that although the Veteran met the DSM-IV stressor criteria for PTSD he did not fulfill the symptom criteria for such a diagnosis.

In February 2012, in compliance with a remand by the Board, the file was reviewed once again by the psychiatrist who performed the October 2010 examination cited above.  The examiner/reviewer stated it is less likely than not that the currently present acquired psychiatric disorder is caused by or a result of active service.  As rationale, the examiner/reviewer stated there is no evidence of psychiatric complaints or findings during service or within one year after discharge from service.  The Veteran first sought psychiatric care in April 2005, 14 months after separation from service.  

The Veteran asserted in a letter dated in March 2012 that he should be presumptively service-connected because he sought help from Dr. Peris in January 2005, within one year after discharge from service, even though he was not able to see Dr. Escabi until April 2005.

On review, the evidence of record shows the Veteran was diagnosed with anxiety disorder and MDD by Dr. Escabi, and he was diagnosed with anxiety disorder NOS by the VA examiner in October 2010.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The medical evidence of record is conflicting.  The August 2005 letter from Dr. Escabi states the Veteran's anxiety disorder became manifest while the Veteran was stationed in the Persian Gulf, which establishes a causal relationship.  Conversely, the addendum opinion in February 2012 (issued by the VA psychiatrist who had examined the Veteran in October 2010) states it is less likely than not that the currently-present acquired psychiatric disorder is caused by or a result of active service.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In this case, the Board finds the opinion of the VA examiner to be more probative than that of Dr. Escabi because it more fully accords with the criteria of Nieves-Rodriguez.  There is no indication as to the factual premises considered by Dr. Escabi, nor did Dr. Escabi articulate any rationale for his conclusion that the Veteran began having anxiety symptoms in service; in that regard a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In contrast, the VA examiner demonstrably had the benefit of review of the claims file, with associated service treatment records, and the VA examiner also provided a medical rationale supporting the opinion provided.

The Board acknowledges that review of the claims file, in and of itself, does not make a medical opinion more or less probative; "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet App 295.  However, review of the claims file is of benefit in a case for service connection because the statements of medical professionals concerning a veteran's medical history related by the veteran as to remote events are of inherently less value than contemporaneous clinical records; see Harder v. Brown, 5 Vet. App. 183, 188 (1993).   Further, the VA examiner cited to the service treatment records that are associated with the claims file in articulating the opinion, so access to the claims file was of demonstrable value in the formulation of medical opinion.  

The VA examiner erroneously referred to the Veteran as having first sought treatment in April 2005, 14 months after separation from service, whereas the Veteran actually first sought treatment from Dr. Peris in January 2005, which is 11 months after discharge from service.  However, while presumptive service connection is warranted for a psychotic disorder that manifests to a compensable degree within the first year after discharge from service, there is no such presumption for anxiety or depressive disorders; see 38 C.F.R. § 3.309(a).  Accordingly, the examiner's three-month error is minor and does not prejudicial to the Veteran.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to the Board and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   Accordingly, the Veteran is competent to report symptoms such as nightmares, anxiety and depression.  However, to the degree that he now asserts such symptoms during service, such reports are inconsistent with the May 2004 Post Deployment Health Assessment in which he essentially denied psychiatric problems during service and are not credible.  The Veteran's reports of psychiatric symptoms after service are supported by medical treatment records, but the most competent medical opinion of record has stated such symptoms are not related to service; in that regard a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).

Based on the evidence and analysis above the Board finds a psychiatric disorder other than PTSD was not incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Low Back Disorder

STRs dating from the period September 1979 to June 1986 show the Veteran complained of back pain in March 1982, but no diagnosis or clinical impression was noted.  A reenlistment physical examination in March 1983 noted clinical impression of the spine as "normal."  In a self-reported Report of  Medical History prepared in April 1986 in support of his separation examination the Veteran denied history of recurrent back pain, and the corresponding Report of Medical Examination again notes clinical impression of the spine as "normal,"

STRs relating to active duty during the period February 2003 to February 2004 include a predeployment self-report in February 2003 in which the Veteran described his overall health as "excellent" and denied current medical problems; 
no medical referral was indicated and the Veteran was characterized as deployable.  STRs relating to active duty during the period February 2003 to February 2004 include a Post-Deployment Health Assessment dated in May 2004 in which the Veteran reported symptoms including back pain during deployment and since deployment, but no orthopedic or neurological referral was suggested.  No physical examination at time of separation is of record.   

The Veteran was discharged from service on February 10, 2004.

The Veteran presented to the VA PCC in June 2004 complaining of backache for the past 8 months, with pain radiating into the inguinal area.

The Veteran had an X-ray of the lumbosacral spine by Cayey X-Ray and Ultrasound on February 2, 2005.  The radiologist's impression was straightening of the curvature due to muscle spasm and narrowing of the intervertebral spaces between L5-S1, indicating indirect evidence of disc pathology.  There were moderately sized anterior spurs at the same level and smaller spurs at L4; no areas of bone destruction were seen.

The Veteran had a VA general medical examination on February 4, 2005, in which he complained of pain in the right side of his body, beginning in the back and right flank and radiating into the inguinal area and down to the foot.  The Veteran asserted these symptoms began when he was in Kuwait; he was provided medications at the time but no workup was done until he returned to Puerto Rico.  On examination the Veteran showed no gross limitation of motion of the cervical or lumbar spine and no gross abnormality of the joints.  The Veteran complained of pain to palpation of the spine at the L4-5 and L5-S1 region and also complained of low back pain after prolonged sitting.  Neurological examination was grossly normal.  X-ray of the lumbosacral spine showed an impression of discogenic disease at L5-S1 and mild degenerative and spondylitic changes of the lumbar spine.  The examiner diagnosed lumbosacral disc disease with no objective evidence of radiculopathy into the lower extremities.

The Board observes at this point that the Cayey report and VA examination cited above were within one year of the Veteran's discharge from service.

The file contains a medical certificate by Dr. Julio Calcaño dated in January 2006 stating the Veteran required restriction with need for intermittent rest periods due to a lesion in the spine.

The file contains a "buddy statement" dated in 2006 from WRL stating that he and the Veteran served together during the period August-December 2003, during which they were required to move heavy crates that were being transported by ship.  WRL and the Veteran both had back pain due to such exertion.  At the time of separation they were simply told to go to the VA hospital for treatment, and both men had continued to receive VA treatment without improvement in their condition.

A medical certificate dated in February 2006 by Dr. Roberto Sandoval Rodriguez states the Veteran was suffering from chronic back pain; magnetic resonance imaging (MRI) had shown the Veteran to have an L5-S1 posttraumatic lesion possibly related to physical effort due to hard work.

A VA primary care clinic (PCC) note in January 2009 states the Veteran presented complaining of low back pain with radiation to the legs.  Examination showed tenderness at the lumbar paraspinal area and limited flexion due to pain.  The clinical impression was backache with discogenic disease.

The Veteran had a VA examination of the thoracolumbar spine in February 2012, performed by an examiner who noted history of diagnosed lumbar degenerative disc disease (DDD) since 2006.  The Veteran attributed his chronic low back pain to moving heavy equipment during service.  The examiner performed a clinical examination of the spine and noted observations in detail, and also noted that arthritis had been documented by the record.  The examiner stated an opinion that the Veteran's back disorder is not likely related to service.  As rationale, the examiner stated that lumbar DDD is a normal part of the aging process.   

On review of the evidence above, the Board finds the Veteran is competently diagnosed to have lumbar spine disability.  The record also contains competent and uncontroverted medical opinion in the form of the February 2012 VA examination that shows the Veteran's diagnosed DDD is not due to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The opinion of the VA examiner notwithstanding, the Veteran is shown to have developed back pain during active duty, as documented in STRs and as corroborated by "buddy" statement.  In February 2005, within one year of discharge, a VA X-ray showed discogenic disease and degenerative changes of the lumbar spine. 

Although arthritis was not documented during service, presumptive service connection is warranted when arthritis becomes manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307. 3.309(a).  Because the Veteran's arthritis in February 2005 was accompanied by pain on motion, such diagnosis would have been compensable even if range of motion had been normal; see VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Accordingly, the criteria for service connection on a presumptive basis are met, and the benefit on appeal must be granted.

Resolution of the doubt has been resolved in favor of the Veteran.


ORDER

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for a low back disorder, discogenic disease and degenerative changes, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


